DETAILED ACTION
Disposition of Claims
Claims 148-167 are pending.

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US2022/0090138A1, Published 03/24/2022.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/18/2022 and 03/10/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Notably, the disclosure statement filed lists a Search Report. The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper." Therefore, the references cited in the Search Report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e). See MPEP § 609.05(a). 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered. 
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the use of implied phrases (e.g. “Disclosed herein…” and “Also disclosed herein…”).  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  See ¶[0211] “http://www.rcsb.org/pdb/home/home.do” , REFERENCES:  17. “<http://www.idtdna.com/pages/products/nextgen/target-capture>"; 51. “<http://www.amazon.com/Janeways-Immunobiology-Kenneth-Murphy/dp/0815345313>”


Drawings and Specification; Sequence Disclosure Requirements
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below or on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures.  
The drawings and specification are objected to because Figs. 2, 5B, and 6B comprise sequence that does not identify said sequence with a corresponding SEQ ID NO: within the figure itself or within the figure legend of the specification.  
The objection to the drawings will not be held in abeyance.  Applicants must comply with sequence rules in order to be considered a complete response to this Office Action; a complete response would be to either submit corrected drawing sheets as noted below or to amend the specification to include the SEQ ID NO:s within the figure legend.  Either amendment must comply with the rules of the attached PTO-2301 form.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 


Claim Objections
Claims 150, 153, and 163 are objected to because of the following informalities:  only one period can be present per claim (See MPEP § 608.01(m)).  It is suggested that the claims be amended to have a colon or parentheses instead of a period after the uppercase letters (i.e. “A)” instead of “A.”).  Appropriate correction is required.


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 148 is drawn to a method for treating a subject with cancer, the method comprising administering to the subject an immunotherapy comprising an adenovirus vector comprising: 
an adenoviral backbone comprising one or more genes or regulatory sequences of an adenovirus genome, wherein the adenoviral backbone comprises a partially deleted E4 gene with reference to the adenovirus genome, 
wherein the partially deleted E4 gene comprises a deleted or partially-deleted E4orf2 region and a deleted or partially-deleted E4orf3 region, and optionally a deleted or partially-deleted E4orf4 region, and 
wherein the adenovirus vector further comprises a cassette, the cassette comprising: (1) at least one payload nucleic acid sequence, optionally wherein the at least one payload nucleic acid sequence encodes a polypeptide, optionally wherein the polypeptide comprises an antigen, optionally wherein the antigen comprises: - a MHC class I epitope, - a MHC class II epitope, - an epitope capable of stimulating a B cell response, or - a combination thereof, and optionally wherein the at least one payload nucleic acid sequence further comprises a 5' linker sequence and/or a 3' linker sequence, and optionally wherein; (2) at least one promoter sequence operably linked to the at least one payload nucleic acid sequence, (3) optionally, at least one universal MHC class II antigen-encoding nucleic acid sequence; (4) optionally, at least one GPGPG-encoding linker sequence (SEQ ID NO:56); and (5) optionally, at least one polyadenylation sequence.
Further limitations on the method of claim 148 are wherein:(a) the partially deleted E4 gene comprises the E4 gene sequence shown in SEQ ID NO:1 except for lacking at least nucleotides 34,916 to 35,642 of the sequence shown in SEQ ID NO:1, and (b) the one or more genes or regulatory sequences of the adenovirus genome comprise one or more genes or regulatory sequences of the ChAdV68 sequence shown in SEQ ID NO: 1, optionally wherein the one or more genes or regulatory sequences comprise at least one of the chimpanzee adenovirus inverted terminal repeat (ITR), ElA, E1B, E2A, E2B, E3, E4, L1, L2, L3, L4, and L5 genes of the sequence shown in SEQ ID NO:1 (claim 149); wherein the one or more genes or regulatory sequences of the ChAdV68 sequence shown in SEQ ID NO:1 comprise: A. nucleotides 2 to 34,916 of the sequence shown in SEQ ID NO:1, or B. nucleotides 2 to 34,916 of the sequence shown in SEQ ID NO:1 except for lacking: (i) nucleotides 577 to 3403 of the sequence shown in SEQ ID NO:1 corresponding to an El deletion; and/or (ii) nucleotides 27,125 to 31,825 of the sequence shown in SEQ ID NO:1 corresponding to an E3 deletion (claim 150), wherein the partially deleted E4 gene is 3' of the nucleotide 34,916 of the sequence shown in SEQ ID NO:1 (claim 151), wherein the one or more genes or regulatory sequences of the ChAdV68 sequence shown in SEQ ID NO:1 further comprises nucleotides 35,643 to 36,518 of the sequence shown in SEQ ID NO:1, and wherein the partially deleted E4 gene is 5' of the nucleotide 35,643 of the sequence shown in SEQ ID NO:1 (claim 152), wherein the adenoviral backbone comprises: A. at least nucleotides 2 to 36,518 of the sequence shown in SEQ ID NO:1, except for lacking nucleotides 34,916 to 35,642 of the sequence shown in SEQ ID NO:1 corresponding to the partially deleted E4 gene, B. at least nucleotides 2 to 36,518 of the sequence shown in SEQ ID NO:1, except for lacking nucleotides 34,916 to 34,942, nucleotides 34,952 to 35,305, and nucleotides 35,302 to 35,642 of the sequence shown in SEQ ID NO:1 corresponding to the partially deleted E4 gene, and optionally lacking nucleotides 577 to 3403 and/or nucleotides 27,125 to 31,825 of the sequence shown in SEQ ID NO:1, C. at least nucleotides 2 to 36,518 of the sequence shown in SEQ ID NO:1, except for lacking nucleotides 34,980 to 36,516 of the sequence shown in SEQ ID NO:1 corresponding to the partially deleted E4 gene, and optionally lacking nucleotides 577 to 3403 and/or nucleotides 27,125 to 31,825 of the sequence shown in SEQ ID NO:1, D. at least nucleotides 2 to 36,518 of the sequence shown in SEQ ID NO:1, except for lacking nucleotides 34,979 to 35,642 of the sequence shown in SEQ ID NO:1 corresponding to the partially deleted E4 gene, and optionally lacking nucleotides 577 to 3403 and/or nucleotides 27,125 to 31,825 of the sequence shown in SEQ ID NO:1, E. an E4 deletion of at least a partial deletion of E4Orf2, a fully deleted E4Orf3, and at least a partial deletion of E4Orf4, F. an E4 deletion of at least a partial deletion of E4Orf2, at least a partial deletion of E4Orf3, and at least a partial deletion of E4Orf4, G. an E4 deletion of at least a partial deletion of E4Orfl, a fully deleted E4Orf2, and at least a partial deletion of E4Orf3, or H. an E4 deletion of at least a partial deletion of E4Orf2 and at least a partial deletion of E4Orf3 (claim 153); wherein the cassette is inserted in the vector at the E1 region, E3 region, and/or any deleted AdV region that allows incorporation of the cassette (claim 154); wherein at least one of the at least one payload nucleic acid sequences encodes a polypeptide sequence capable of undergoing antigen processing into an epitope, wherein the epitope is known or suspected to be presented by MHC class I on a surface of a cell, and wherein the surface of the cell is a tumor cell surface (claim 155); wherein at least one of the at least one payload nucleic acid sequences encodes an epitope with at least one alteration that makes the encoded epitope sequence distinct from the corresponding peptide sequence encoded by a wild-type nucleic acid sequence, optionally wherein the at least one alteration comprises a point mutation, a frameshift mutation, a non-frameshift mutation, a deletion mutation, an insertion mutation, a splice variant, a genomic rearrangement, or a proteasome-generated spliced antigen (claim 156); wherein one or more of the at least one payload nucleic acid sequences encode an MHC I epitope-encoding nucleic acid sequence inclusive of the optional 5' linker sequence and the optional 3' linker sequences that encodes a peptide 25 amino acids in length (claim 157); wherein at least one of the at least one payload nucleic acid sequences is linked to a distinct payload nucleic acid sequence with a nucleic acid sequence encoding a linker (claim 158); wherein the linker comprises one or more native sequences flanking the antigen derived from the cognate protein of origin and that is at least 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, or 2-20 amino acid residues in length (claim 159); wherein the method further comprises administering to the subject a second vaccine composition (claim 160); wherein the second vaccine composition comprises a self-amplifying RNA (samRNA) vector encoding at least one payload nucleic acid sequence (claim 161); wherein the at least one payload nucleic acid sequence encoded by the samRNA vector is the same as at least one of the at least one payload nucleic acid sequence of claim 148 (claim 162); and wherein the adenovirus vector comprises: A. a modified ChAdV68 sequence, wherein the modified ChAdV68 sequence comprises: (i) the partially deleted E4 gene comprising the E4 gene sequence shown in SEQ ID NO:1 except for lacking at least nucleotides 34,916 to 35,642 of the sequence shown in SEQ ID NO:1; (ii) (1) nucleotides 2 to 34,916 of the sequence shown in SEQ ID NO:1 or (2) nucleotides 2 to 34,916 of the sequence shown in SEQ ID NO:1 except for lacking, a. nucleotides 577 to 3403 of the sequence shown in SEQ ID NO:1 corresponding to an El deletion; and/or b. nucleotides 27,125 to 31,825 of the sequence shown in SEQ ID NO:1 corresponding to an E3 deletion wherein the partially deleted E4 gene is 3' of the nucleotide 34,916 of the sequence shown in SEQ ID NO:1; and (iii) nucleotides 35,643 to 36,518 of the sequence shown in SEQ ID NO:1, wherein the partially deleted E4 gene is 5' of the nucleotide 35,643 of the sequence shown in SEQ ID NO:1; B. a CMV-derived promoter sequence; C. an SV40 polyadenylation signal nucleotide sequence; and D. a cassette, the cassette comprising at least one at least one payload nucleic acid sequence encoding: - at least one MHC class I epitope, optionally wherein the at least one MHC class I epitope comprises at least 2 distinct MHC class I epitopes linearly linked to each other and each optionally comprising: (A) at least one alteration that makes the encoded peptide sequence distinct from the corresponding peptide sequence encoded by a wild-type nucleic acid sequence, wherein the distinct MHC I epitope is 7-15 amino acids in length, (B) a native 5' linker sequence that encodes a native N-terminal amino acid sequence of the epitope, and wherein the 5' linker sequence encodes a peptide that is between 2-20 amino acids in length, and (C) a native 3' linker sequence that encodes a native C-terminal amino acid sequence of the epitope, and wherein the 3' linker sequence encodes a peptide that is between 2-20 amino acids in length, or (D) combinations thereof, - at least one MHC class II epitope, optionally wherein the at least one MHC class II epitope comprises at least 2 distinct MHC class II epitopes, - at least one an epitope capable of stimulating a B cell response, or - combinations thereof, and wherein the cassette is inserted within a deleted region of ChAdV68 and the CMV-derived promoter sequence is operably linked to the cassette (claim 163)
Claim 164 is drawn to an adenovirus vector comprising: an adenoviral backbone comprising one or more genes or regulatory sequences of an adenovirus genome, wherein the adenoviral backbone comprises a partially deleted E4 gene with reference to the adenovirus genome, wherein the partially deleted E4 gene comprises a deleted or partially-deleted E4orf2 region and a deleted or partially-deleted E4orf3 region, and optionally a deleted or partially-deleted E4orf4 region, and optionally, wherein the adenovirus vector further comprises a cassette, the cassette comprising: (1) at least one payload nucleic acid sequence, optionally wherein the at least one payload nucleic acid sequence encodes a polypeptide, optionally wherein the polypeptide comprises an antigen, optionally wherein the antigen comprises: - a MHC class I epitope, - a MHC class II epitope, - an epitope capable of stimulating a B cell response, or - a combination thereof, and optionally wherein the at least one payload nucleic acid sequence further comprises a 5' linker sequence and/or a 3' linker sequence, and optionally wherein; (2) at least one promoter sequence operably linked to the at least one payload nucleic acid sequence, (3) optionally, at least one universal MHC class II antigen-encoding nucleic acid sequence; (4) optionally, at least one GPGPG-encoding linker sequence (SEQ ID NO:56); and (5) optionally, at least one polyadenylation sequence.
Further limitations on the vector of claim 164 are wherein:(a) the partially deleted E4 gene comprises the E4 gene sequence shown in SEQ ID NO:1 except for lacking at least nucleotides 34,916 to 35,642 of the sequence shown in SEQ ID NO:1; and (b) the one or more genes or regulatory sequences of the adenovirus genome comprise one or more genes or regulatory sequences of the ChAdV68 sequence shown in SEQ ID NO: 1, optionally wherein the one or more genes or regulatory sequences comprise at least one of the chimpanzee adenovirus inverted terminal repeat (ITR), ElA, E1B, E2A, E2B, E3, E4, L1, L2, L3, L4, and L5 genes of the sequence shown in SEQ ID NO: 1 (claim 165); and wherein at least one of the at least one payload nucleic acid sequences encodes:(a) an infectious disease organism peptide selected from the group consisting of: a pathogen-derived peptide, a virus-derived peptide, a bacteria-derived peptide, a fungus-derived peptide, and a parasite-derived peptide; (b) an epitope with at least one alteration that makes the encoded epitope sequence distinct from the corresponding peptide sequence encoded by a wild-type nucleic acid sequence; and/or (c) a polypeptide sequence or portion thereof comprising an epitope capable of stimulating a B cell response, wherein the polypeptide sequence or portion thereof comprises a full-length protein, a protein domain, a protein subunit, or an antigenic fragment predicted or known to be capable of being bound by an antibody (claim 166).
Claim 167 is drawn to a chimpanzee adenovirus vector comprising a modified ChAdV68 sequence, wherein the modified ChAdV68 sequence comprises: (a) a partially deleted E4 gene comprising the E4 gene sequence shown in SEQ ID NO:1 except for lacking at least nucleotides 34,916 to 35,642 of the sequence shown in SEQ ID NO:1; and (b) one or more genes or regulatory sequences of the adenovirus genome comprising one or more genes or regulatory sequences of the ChAdV68 sequence shown in SEQ ID NO: 1, optionally wherein the one or more genes or regulatory sequences comprise at least one of the chimpanzee adenovirus inverted terminal repeat (ITR), ElA, ElB, E2A, E2B, E3, E4, L1, L2, L3, L4, and L5 genes of the sequence shown in SEQ ID NO:1; and optionally, wherein the chimpanzee adenovirus vector further comprises a cassette, wherein the cassette comprises at least one payload nucleic acid sequence, and wherein the cassette comprises at least one promoter sequence operably linked to the at least one payload nucleic acid sequence.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 148-154 and 164-167 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colloca et. al. (US20120027788A1; Pub. 02/02/2012; hereafter “Colloca”.) as evidenced by Alvira (Alvira MR. .Simian adenovirus 25, complete genome. GenBank: AF394196.1; Dep. 11/27/2001; hereafter “Alvira”.)
The Prior Art
Colloca teaches novel adenovirus (AdV) strains with an improved sero-prevalence, namely recombinant chimpanzee adenoviral (ChAdV) vectors (¶[0046]).  The use of said ChAdV or bonobo ChAdV (“PanAd”) in therapeutic methods of vaccination or gene therapy provides a basis for reducing the adverse effects associated with the preexisting immunity in humans to common serotypes of human adenoviruses (¶[0052]), and can be used in therapeutic methods against cancer to deliver cancer protein antigens or immunostimulating agents (¶[0044][0139]0240][0261-0263]; Fig. 7.)  Said ChAdV include chimpanzee adenoviruses ChAd55, ChAd73, ChAd83, ChAd146, ChAd147, PanAd1, PanAd2, PanAd3 and CV-68 (¶[0239][0260]; Fig. 6).  Note that CV-68 is a strain of or another name for “Simian adenovirus 25” and is also known in the art as “Pan 9”, “C68’, or “ChAdV68”.  As evidenced by Alvira, SEQ ID NO:1 of the instant claims aligns over the entire sequence with 99.64% identity to the sequence of CV-68 (see attached NCBI BLAST results.)  As noted by the specification, the region of 34,916 to 35,642 bp of the wild-type ChAdV68 virus (SEQ ID NO: 1) deletes ORF2 and ORF3 of the E4 gene (¶[0627]).  Colloca teaches CV-68 which would comprise deletions in E4, namely ORF2 and ORF3 but possibly full or partial deletions of ORF1, ORF2, ORF3, ORF4, ORF5, ORF6, and ORF7 as a means to generate safe, recombinant AdV vectors (reference claims 24-26, 28-29, 31-32; ¶[0139][0156][0171]).  Therefore, by teaching recombinant AdV vectors, such as CV-68, with E4 ORF2 and ORF3 deleted, and by not identifying deletion of other regulatory regions of SEQ ID NO:1, inherently teaches a virus which would comprise a deletion in the region of 34,916 to 35,642 bp of the wild-type ChAdV68 virus (SEQ ID NO: 1) while retaining one or more genes or regulatory sequences of the ChAdV68 sequence shown in SEQ ID NO:1, thus teaching the limitations of instant claims 148-149, 151-153, 164-167.  Colloca teaches that additional deletions may be present in E1 and/or E3 (reference claims 24-26, 28-29, 31-32; ¶[0139][0156][0171]; instant claim 150).  Colloca teaches a heterologous expression cassette comprising the protein of interest may be inserted where tolerated in the AdV genome, particularly within the E1, E3, and/or E4 regions (¶[0139]; instant claim 154.)  
For at least these reasons, Colloca teaches the limitations of instant claims 148-154 and 164-167, and anticipates the invention encompassed by said claims. 

Claims 148-167 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blair et. al. (WO2018098362A1; Pub. 05/31/2018; Priority 11/23/2016; CITED ART OF RECORD; hereafter “Blair”.) 
The Prior Art
Blair teaches chimpanzee adenoviral vectors that include neoantigen-encoding nucleic acid sequences derived from a tumor of a subject and their use in therapeutic methods (entire document, see abstract.)  Blair teaches ChAdV68 (C68) of SEQ ID NO:1, which aligns 100% with SEQ ID NO:1 of the instant invention (see attached BLAST alignment.)  Blair teaches the C68 vector would have a functional deletion or a full deletion of at least one gene selected from the group consisting of the chimpanzee adenovirus E1A, E1B, E2A, E2B, E3, E4, L1, L2, L3, L4, and L5 genes of the sequence set forth in SEQ ID NO: 1, optionally wherein the sequence is fully deleted or functionally deleted in: (1) E1A and E1B; (2) E1A, E1B, and E3; or (3) E1A, E1B, E3, and E4 of the sequence set forth in SEQ ID NO: 1 (¶[0029]; instant claims 148-153).  Blair teaches the neoantigen cassette is inserted in the vector at the E1 region, E3 region, and/or any deleted AdV region that allows incorporation of the neoantigen cassette (¶[0030]; instant claim 154) and the neoantigen may include at least two MHC class I epitopes (¶[0033]; instant claim 155.)  Blair teaches the antigen may have the sequence altered from the wild-type sequence to produce a consensus sequence for an epitope, or to incorporate amino acids that would have an increased likelihood of being presented by MHC alleles (¶[0034-0037]; instant claim 156).  Blair teaches that the epitope may be flanked by linker sequences, and provides a detailed analysis of how the epitopes would be incorporated into the cassette and separated by the linker regions (Example XI.B. starting at ¶[00566]; instant claims 157-158).   Blair teaches wherein the linker comprises one or more native sequences flanking the antigen derived from the cognate protein of origin and that is at least 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, or 2-20 amino acid residues in length (¶[00568][00668]; reference claim 2; instant claim 159).  Blair teaches wherein the method further comprises administering to the subject a second vaccine composition, namely an alphavirus replicon vector (which is a self-amplifying RNA vector), in a heterologous prime/boost vaccination regime wherein the same antigen is delivered via different vectors; ¶[0087][0150-0153][0305][0309-0317][0387-0388][0707]; Fig. 24; instant claims 160-162).  Blair teaches the use of specific heterologous regulatory elements in the adenovirus vector, such as CMV-derived promoter sequences and SV40 polyadenylation signal nucleotide sequences (reference claim 2), wherein the MHC Class I epitope may be from 7-15 amino acids in length linked by a sequence that is at least 5 amino acids in length, and the delivery of MHC Class II epitopes capable of stimulating B cell responses (reference claim 2; instant claims 164-167).  
For at least these reasons, Blair teaches every aspect of instant claims 148-167, and anticipates the method encompassed by said claims.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 148-167 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7-8, 10, 20, 25, 29-30, 43, 46-47, 49, 51, 62, 69, 73, 77, and 95 of copending Application No. 16/463,787 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn towards methods of using a recombinant chimpanzee adenovirus of SEQ ID NO:1 (ChAd68) to deliver tumor antigens to a subject in need thereof.  Both applications are drawn towards the delivery of two or more MHC Class I antigens along with MHC Class II antigens, wherein the antigenic epitopes are joined by short linkers.  The ChAdV claimed in the product claims of ‘787 is that which is used in the methods of both ‘787 and the instant claims.  Both claim at least partial deletions in AdV ORFs, such as E4 ORF, and can have the cassettes inserted anywhere into the AdV genome that will tolerate the expression of the heterologous material, especially when under the control of CMV promoters and SV40 poly A sequences.  The ChAdV vectors of instant claims 164-167 are encompassed by the ChAdV vectors of the ‘787 application as they also are derived from ChAd68 with a genomic sequence of SEQ ID NO:1, with at least E4 and potentially other regions deleted to allow for insertion of heterologous cassettes encoding multiple anti-cancer antigens separated by linker sequences.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648